DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 10-11 are objected to because of the following informalities:  
Claim 10 seems to have been merged with what seems to be claim 11 in what seems to be an error. For the purposes of examination, claim 10 and claim 11 will be examined as if separated.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 20190349897 A1) in view of Huang (US 20190306841 A1).
Regarding claim 1, Hosseini discloses:
“A method comprising: receiving, by a wireless device, configuration parameters of a cell comprising: a first bandwidth part; and a second bandwidth part;” ([para 0109]: “In some cases, the DCI configuration may include identifying one or more monitoring occasions, search spaces, hashing functions, scrambling sequences, RNTI masks, or bandwidth parts that are associated with the different services, such as discussed above. The base station 105-b may transmit the DCI configuration 420 to the UE 115-b.”)
“receiving a downlink control information (DCI) indicating: a priority of a transport block…” ([para 0110]: “The base station 105-b may format and transmit DCI 430 to the UE 115-b that may indicate the allocated resources, and also provide an indication of the service and/or DCI format.” ; [para 0056]: “For example, a one-bit indicator may be provided that indicates whether the DCI is for a first service (e.g., a URLLC service) or a second service (e.g., an eMBB service).”)
“…and transmitting … in response to the priority of the transport block being associated with a first service type.” ([para 0112]: “The UE 115-b and base station 105-b may then communicate according to the first service via first service transmissions 445.”)
Hosseini does not explicitly disclose that the DCI contains “a hybrid automatic repeat request (HARQ) feedback timing of a HARQ feedback of the transport block” nor “switching, after receiving the DCI and before the HARQ feedback timing, from the first bandwidth part to the second bandwidth part as an active bandwidth part”.
Huang discloses the missing features: 
the DCI contains “a hybrid automatic repeat request (HARQ) feedback timing of a HARQ feedback of the transport block” ([para 0106]: “In the RAN1 #92 meeting, one agreement is reached for the HARQ-ACK timings as described in the Final Chairman's Note of 3GPP TSG RAN WG1 Meeting #92 (Athens, Greece, Feb. 26-Mar. 2, 2018) as provided below. HARQ-timing indicated by DCI (Downlink Control Information) format 1_0 and DCI format 1_1 may be different.”)
“switching, after receiving the DCI and before the HARQ feedback timing, from the first bandwidth part to the second bandwidth part as an active bandwidth part” ([para 0420]: “In step 1215, the UE changes active downlink BWP of the first cell from a first downlink BWP to a second downlink BWP, wherein a first occasion in the first cell is prior to finishing the change of active downlink BWP of the first cell, and a second occasion in the second cell is prior to finishing the change of active downlink BWP of the first cell. In step 1220, the UE transmits an uplink signal in a slot on the first cell after the change of active downlink BWP, wherein the uplink signal comprises HARQ-ACK associated with the second occasion and not associated with the first occasion.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hosseini and Huang, to modify the BWP switching technique as disclosed by Hosseini, to be implemented for HARQ-ACK transmission as disclosed by Huang. The motivation for switching BWPs before transmitting HARQ-ACK is that doing so allows switching to a BWP for a higher priority service such as URLLC without having to drop or delay a transmission, thereby improving service performance. Therefore, it would have been obvious to combine Hosseini with Huang to obtain the invention as specified in the instant claim.
Regarding claim 2, Hosseini in view of Huang discloses all the features of the parent claim.
Hosseini further discloses “wherein the first service type is a ultra reliable and low latency communication service.” ([para 0056]: “For example, a one-bit indicator may be provided that indicates whether the DCI is for a first service (e.g., a URLLC service) or a second service (e.g., an eMBB service).”)
Regarding claim 3, Hosseini in view of Huang discloses all the features of the parent claim.
Hosseini further discloses “further comprising receiving a second DCI indicating: a second resource assignment for a second transport block; a second priority of the second transport block; and a second HARQ feedback timing for the second transport block.” ([para 0110]: “The base station 105-b may format and transmit DCI 430 to the UE 115-b that may indicate the allocated resources, and also provide an indication of the service and/or DCI format.” ; [para 0056]: “For example, a one-bit indicator may be provided that indicates whether the DCI is for a first service (e.g., a URLLC service) or a second service (e.g., an eMBB service).” Wherein it would be obvious for one of ordinary skill in the art to simply repeat the technique as disclosed in Hosseini in view of Huang with a second DCI because being able to do so enhances system flexibility. The implementation of HARQ as disclosed in Huang would be obvious for one of ordinary skill in the art as discussed in relation to the independent parent claim.)
Claims 11-13 are substantially similar to claim 1-3 with the only difference amounting to that claims 1-3 are method claims and claims 11-13 are apparatus claims that include recitations of generic hardware, which is disclosed in paragraph 176 of Hosseini, and thus claims 11-13 are rejected for similar reasons to claims 1-3.
Regarding claim 20, Hosseini discloses:
“A system comprising: a base station comprising: one or more first processors; and
first memory storing first instructions that, when executed by the one or more first processors, cause the base station to:” ([para 0176]: “The device 1205 may include components for bi-directional voice and data communications including components for transmitting and receiving communications, including a communications manager 1210, a network communications manager 1215, a transceiver 1220, an antenna 1225, memory 1230, a processor 1240, and an inter-station communications manager 1245.”
“transmit configuration parameters of a cell comprising: a first bandwidth part; and a second bandwidth part; and” ([para 0109]: “In some cases, the DCI configuration may include identifying one or more monitoring occasions, search spaces, hashing functions, scrambling sequences, RNTI masks, or bandwidth parts that are associated with the different services, such as discussed above. The base station 105-b may transmit the DCI configuration 420 to the UE 115-b.”)
([para 0110]: “The base station 105-b may format and transmit DCI 430 to the UE 115-b that may indicate the allocated resources, and also provide an indication of the service and/or DCI format.” ; [para 0056]: “For example, a one-bit indicator may be provided that indicates whether the DCI is for a first service (e.g., a URLLC service) or a second service (e.g., an eMBB service).”)
 “…a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to:” ([para 0176]: “The device 1205 may include components for bi-directional voice and data communications including components for transmitting and receiving communications, including a communications manager 1210, a network communications manager 1215, a transceiver 1220, an antenna 1225, memory 1230, a processor 1240, and an inter-station communications manager 1245.”
“receive the configuration parameters;” ([para 0109]: “The base station 105-b may transmit the DCI configuration 420 to the UE 115-b.”)
“receive the downlink control information…” ([para 0110]: “The base station 105-b may format and transmit DCI 430 to the UE 115-b that may indicate the allocated resources, and also provide an indication of the service and/or DCI format.” ; [para 0056]: “For example, a one-bit indicator may be provided that indicates whether the DCI is for a first service (e.g., a URLLC service) or a second service (e.g., an eMBB service).”)
 “…transmit … in response to the priority of the transport block being associated with a first service type.” ([para 0112]: “The UE 115-b and base station 105-b may then communicate according to the first service via first service transmissions 445.”)
Hosseini does not explicitly disclose that the DCI contains “a hybrid automatic repeat request (HARQ) feedback timing of a HARQ feedback of the transport block” nor “switch, after receiving the downlink control information (DCI) and before the HARQ feedback timing, from the first bandwidth part to the second bandwidth part as an active bandwidth part.”
However, Huang discloses the missing features: 
([para 0106]: “In the RAN1 #92 meeting, one agreement is reached for the HARQ-ACK timings as described in the Final Chairman's Note of 3GPP TSG RAN WG1 Meeting #92 (Athens, Greece, Feb. 26-Mar. 2, 2018) as provided below. HARQ-timing indicated by DCI (Downlink Control Information) format 1_0 and DCI format 1_1 may be different.”)
“switch, after receiving the downlink control information (DCI) and before the HARQ feedback timing, from the first bandwidth part to the second bandwidth part as an active bandwidth part” ([para 0420]: “In step 1215, the UE changes active downlink BWP of the first cell from a first downlink BWP to a second downlink BWP, wherein a first occasion in the first cell is prior to finishing the change of active downlink BWP of the first cell, and a second occasion in the second cell is prior to finishing the change of active downlink BWP of the first cell. In step 1220, the UE transmits an uplink signal in a slot on the first cell after the change of active downlink BWP, wherein the uplink signal comprises HARQ-ACK associated with the second occasion and not associated with the first occasion.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hosseini and Huang, to modify the BWP switching technique as disclosed by Hosseini, to be implemented for HARQ-ACK transmission as disclosed by Huang. The motivation for switching BWPs before transmitting HARQ-ACK is that doing so allows switching to a BWP for a higher priority service such as URLLC without having to drop or delay a transmission, thereby improving service performance. Therefore, it would have been obvious to combine Hosseini with Huang to obtain the invention as specified in the instant claim.

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 20190349897 A1) in view of Huang (US 20190306841 A1) and further in view of Wang (US 20200358587 A1).
Regarding claim 4, Hosseini in view of Huang discloses all the features of the parent claim.
Hosseini further discloses “further comprising determining dropping the HARQ feedback in response to… the second priority of the second transport block being associated with a second service ([para 0091]: “In such cases, the data of the first service, such as URLLC data, may be given strictly higher priority than data of the second service, such as eMBB data.”)
Hosseini in view of Huang do not explicitly disclose “a switching timing of the switching being equal to or earlier than the HARQ feedback timing.” 
However, Wang discloses the missing feature “a switching timing of the switching being equal to or earlier than the HARQ feedback timing.” ([para 0041]: “As shown in FIG. 3, UE has received PDSCHs in slots N−1 and N. Based on the timing indicated in scheduled DCI, the UE is supposed to feedback HARQ-ACK in terms of PUCCH in slots N+2 and N+3 respectively. Here, the timing is indicated by K1 in FIG. 3, which means the timing from PDSCH to HARQ-ACK, as shown by two arrows pointing from slot N−1 to slot N+2 and from slot N to slot N+3 respectively. However, since UE has received DCI for BWP switching in slot N+1, all of slots N+1 to N+4 in the BWP switching period should be used for preparing BWP switching for Radio Frequency (RF) or baseband according to the current specification in NR. Thus, it has to drop HARQ-ACKs which are originally to be transmitted in slots N+2 and N+3, as shown by two crosses on HARQ-ACKs in slots N+2 and N+3.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hosseini, Huang, and Wang to modify the BWP switching technique as disclosed by Hosseini and Huang, such that if a HARQ feedback transmission is scheduled to occur after a BWP switch the HARQ feedback transmission is dropped as disclosed by Wang. The motivation for dropping the HARQ feedback in such cases is that it is not possible to transmit during the BWP switching period and thus by taking that into account the HARQ feedback can be transmitted more quickly after the BWP switching period, thus enhancing service quality. Therefore, it would have been obvious to combine Hosseini with Huang and Wang to obtain the invention as specified in the instant claim.
Regarding claim 5, Hosseini in view of Huang and Wang discloses all the features of the parent claim.
Hosseini further discloses “wherein the second service type is an enhanced mobile broadband service.” ([para 0056]: “For example, a one-bit indicator may be provided that indicates whether the DCI is for a first service (e.g., a URLLC service) or a second service (e.g., an eMBB service).”)
Claims 14-15 are substantially similar to claim 4-5 with the only difference amounting to that claims 4-5 are method claims and claims 14-15 are apparatus claims that include recitations of generic hardware, which is disclosed in paragraph 176 of Hosseini, and thus claims 14-15 are rejected for similar reasons to claims 4-5.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 20190349897 A1) in view of Huang (US 20190306841 A1) and further in view of Park (US 20200213981 A1).
Regarding claim 6, Hosseini in view of Huang discloses all the features of the parent claim.
Hosseini in view of Huang do not explicitly disclose “further comprising determining the first service type based on a priority of the HARQ feedback.” 
However, Park discloses the missing feature “further comprising determining the first service type based on a priority of the HARQ feedback.” ([para 0243]: “As another example, if the terminal receives configuration of all of DCI format 0_1/1_1 and DCI format 0_2/1_2 except DCI format 0_0/1_0, which is a fallback DCI, from the base station, the terminal determines, by a the DCI format, whether the priority of scheduled PDSCH or PUSCH by a field for determination of the priority or the priority of HARQ-ACK information for scheduled PDSCH by a field for determination of the priority is low such as eMBB or high such as URLLC.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hosseini, Huang, and Park to determine the service type as disclosed in Hosseini and Huang, based on HARQ feedback priority as disclosed by Park. The motivation for determining service type based on priority is that ultimately what matters in this situation when it comes to service type is what priority the service type has, so determining service type based on priority allows this to occur in an efficient manner, thus enhancing system efficiency. Therefore, it would have been obvious to combine Hosseini with Huang and Park to obtain the invention as specified in the instant claim.
Claim 16 is substantially similar to claim 6 with the only difference amounting to that claim 6 is a method claim and claims 16 is an apparatus claim that includes recitations of generic hardware, which is disclosed in paragraph 176 of Hosseini.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 20190349897 A1) in view of Huang (US 20190306841 A1) and further in view of Marinier (US 20200196343 A1).
Regarding claim 7, Hosseini in view of Huang discloses all the features of the parent claim.
Hosseini in view of Huang do not explicitly disclose “wherein the configuration parameters indicate: a first numerology, of the first bandwidth part, indicating a first subslot duration; and a second numerology, of the second bandwidth part, indicating a second subslot duration.” 
However, Marinier discloses the missing feature “wherein the configuration parameters indicate: a first numerology, of the first bandwidth part, indicating a first subslot duration; and a second numerology, of the second bandwidth part, indicating a second subslot duration.” ([para 0134]: “… higher layer signaling (e.g., for CSI), and/or a field in DCI that may indicate a set of parameters, for example, configured by higher layers (e.g., a CSI report setting that may be indicated by an aperiodic CSI field); (vi) a property of, or associated with, the PDSCH transmission, such as a duration, a bandwidth part, a property of the numerology (e.g., a subcarrier spacing, a symbol duration, etc.), a transmission configuration indication (TCI) state (e.g., for HARQ-ACK), a modulation and coding scheme (MCS) table configured or indicated for the control information (e.g., in DCI) associated with the PDSCH transmission;”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hosseini, Huang, and Marinier for the configuration parameters disclosed in Hosseini and Huang, to include numerology and subslot duration as disclosed in Marinier. The motivation for doing so is that the terminal can use this information in order to more optimally transmit, thereby enhancing service quality and efficiency. Therefore, it would have been obvious to combine Hosseini with Huang and Marinier to obtain the invention as specified in the instant claim.
Claim 17 is substantially similar to claim 7 with the only difference amounting to that claim 7 is a method claim and claims 17 is an apparatus claim that includes recitations of generic hardware, which is disclosed in paragraph 176 of Hosseini, and thus claim 17 is rejected for similar reasons to claim 7.

Allowable Subject Matter
Claims 8-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, of the closest prior arts Hosseini in view of Huang and Marinier disclose all the features of the parent claim as disclosed above. However, Hosseini in view of Huang and Marinier does not disclose “further comprising determining a second subslot of the second bandwidth part for the HARQ feedback based on: a first subslot of the first bandwidth part; a first numerology of the first bandwidth part; and a second numerology of the second bandwidth part.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 8 obvious, over any of the prior art of record, alone or in combination. Claim 18 is similar to claim 8 and is indicated as containing allowable subject matter for similar reasons. Claims 9-10 and 19 depend on claims 8 and 18 and are indicated as containing allowable subject matter based on their dependence. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412